Citation Nr: 1455770	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) and degenerative spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1994 to October 1997.  He also served in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified from Montgomery, Alabama, at an April 2013 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The Veteran has a current disability of degenerative spondylosis of the cervical spine.

2.  The Veteran sustained an injury to the cervical spine in service due to the frequent carrying of heavy equipment, including an 80 plus pound rucksack.

3.  The Veteran has experienced "continuous" symptoms of a cervical spine disability since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a cervical spine disability have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In this decision, the Board grants entitlement to service connection for a cervical spine disability.  As such action represents a complete grant of the Veteran's claim, further discussion of VA's duties to notify and to assist is unnecessary at this time.

Service Connection for a Cervical Spine Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Degenerative Joint Disease (DJD)/osteoarthritis is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a).  Spondylosis is another name for degenerative spinal changes due to osteoarthritis.  See Dorland's Illustrated Medical Dictionary, 1755 (32nd ed. 2012).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, 38 C.F.R. 
§ 3.303(b) applies to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board notes that it does not have a complete set of either the Veteran's Army and/or National Guard service records.  While the Veteran has provided VA with copies of some of these records, the Veteran's copies are not complete.  In July 2010, VA issued a formal finding on the unavailability of these service records.  

The Veteran asserts that he currently suffers from a cervical spine disability due to wear and tear on his body during service from carrying heavy equipment, including an 80 plus pound rucksack.  Initially, the Board finds that the Veteran is currently diagnosed with the disability of degenerative spondylosis of the cervical spine, or degenerative spinal changes due to osteoarthritis.  See Dorland's at 1755.  Multiple VA and private medical records, including the report of a June 2012 VA spinal examination, have diagnosed the Veteran with cervical spondylosis.

Next, the Board finds that the Veteran's cervical spine was injured in service due to the frequent carrying of heavy equipment, including an 80 plus pound rucksack.  The Veteran's DD Form 214 reflects that while in service he was assigned as a power generation equipment repairer.  At the April 2013 Board hearing, the Veteran credibly testified that he was physically active in service, and that he believed his neck was damaged, and subsequently aggravated, by activities such as regularly carrying an 80 pound rucksack.  A May 2013 letter from the Veteran's private physician indicates that the Veteran's activities in service could have increased the damage to the Veteran's neck, which appeared to have its onset as early as 1995.  The Board finds this evidence sufficient for a finding that the Veteran injured his neck/cervical spine in service.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous symptoms of degenerative spondylosis of the cervical spine since separation from service.  The evidence weighing against such a finding includes the report of a June 2012 VA spinal examination.  The examination report reflects that the VA examiner found it was less likely than not that the Veteran's currently diagnosed cervical spine disabilities were incurred in service.  In his rational the VA examiner noted that there was only one instance of neck pain found within the service treatment records, and there was no history of neck injury.  Further, there was at least a five year gap between service separation and the Veteran receiving treatment for a cervical spine disability.  The Board notes, however, that the VA examiner did not identify any intercurrent causes which may have been responsible for the currently diagnosed cervical spine disabilities.

Evidence weighing in favor of the Veteran includes a July 1995 service treatment record which reflects that the Veteran sought treatment for neck pain that had been present for three days.  A diagnosis of muscle strain was advanced.  The Board notes that in the May 2013 treatment letter, the Veteran's private physician noted that cervical changes often will be diagnosed as strain early on.

As discussed above, the service treatment records received by VA are incomplete.  However, at the April 2013 Board hearing, the Veteran credibly testified that he repeatedly received treatment at sick call for his neck pain from 1995 until discharge in 1997.  Further, the Veteran testified that he continued having neck pain symptoms after service.

The Board notes that there is an almost decade-long gap between service separation and the first private medical record discussing treatment for the Veteran's neck disabilities.  At the April 2013 hearing, the Veteran credibly testified that the reason he did not seek treatment for such a long period of time is that he did not have medical insurance and he was hoping to deal with the issue on his own.  It was not until an incident in 2005 in which he had trouble holding onto an object that he had just picked up that he became nervous and decided to seek treatment for his severe neck pain.

Private treatment records from April 2005 reflect that the Veteran noted having neck pain for years.  Further, private treatment records and the Veteran's own testimony convey that the Veteran has suffered from, and received regular treatment for, cervical spine related disabilities since April 2005.  Such treatment has included surgery and injection therapy.  The May 2013 letter from the Veteran's private physician indicates that the Veteran may need additional surgery in the future.

At the April 2013 Board hearing the Veteran testified that he was forced out of the Army National Guard due to his cervical spine disabilities in 2010.  A July 2008 email notes that the Veteran was unable to complete Officer Candidate School training due to his neck pain.  

When considered with the medical evidence of record, the Veteran's credible testimony that he had continuous symptoms of a cervical spine disability, including pain, since he first reported to sick call in 1995 until the present is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a cervical spine disability since service separation which was later diagnosed as degenerative spondylosis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his neck in service and has experienced "continuous" symptoms of a cervical spine disability of degenerative spondylosis since service separation in October 1997.  As such, the criteria for presumptive service connection for degenerative spondylosis of the cervical spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, or any other, basis.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a cervical spine disability of degenerative spondylosis is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


